UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1111


In re: RODNEY A. KOON,

                    Petitioner.



                 On Petition for Writ of Mandamus. (5:16-ct-03301-FL)


Submitted: May 23, 2019                                           Decided: May 28, 2019


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Rodney A. Koon, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rodney A. Koon petitions for a writ of mandamus seeking an order compelling the

defendants in a pending civil action to pay him an award of compensatory damages and

attorney’s fees. We conclude that Koon is not entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re Murphy-Brown, LLC,

907 F.3d 788, 795 (4th Cir. 2018).

      The relief sought by Koon is not available by way of mandamus, and the record

does not reveal undue delay in the district court. Accordingly, we deny the petition for

writ of mandamus.      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                    PETITION DENIED




                                           2